DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application

Claims 17-32 are pending and presented for examination. The preliminary amendment dated 27 October 2020 is acknowledged and entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 32 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by or in the alternative, under 35 U.S.C. 103 as being unpatentable over CN105948033 to Ren (cited and provided by applicants).
Regarding claim 32, Ren discloses a pristine single layer graphene (Ren at “Example 3 to 11” and “Table 1 and 3”) having a H content <1.2, N<2.4%, and C of at least 95.8%, thus the O content is at most 0.6%. While the claim states that the pristine graphene is “obtainable from the method as recited in claim 17”, this renders the claim that of a product-by-process type which is examined on the merits of the product not how it is made. While the product is claimed as dependent upon the process made, there is nothing to suggest that the instant product would have different properties, structure or aspects than that in the prior art, absent evidence to the contrary. Accordingly, at minimal one of ordinary skill in the art would find it obvious that prior art product and the instant product would have the same product aspects as that instantly claimed. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) also MPEP 2113, et seq. As shown supra the product is known.

Claims 17, 19-24, 27-29, 31 and 32 are rejected under 35 U.S.C. 102(a)(1) over “Synthesis of high-quality graphene with a pre-determined number of layers” to Wu et al. (hereinafter, “Wu-2 at __”; cited and provided by applicants).
Regarding claims 17, 19-24, 27-29 and 31, Wu-2 discloses a method for producing graphene from kish graphite (Wu-2 at 494 L col. While “pristine” is not expressly stated, it should be noted that see supra regarding MPEP 2112 V) comprising the steps of:
a. Providing kish graphite (Wu-2 at 494 L col);
c. Synthesizing pristine graphene from the kish graphite comprising the following successive sub-steps:
i. Intercalating the kish graphite with sodium nitrate and sulfuric acid to intercalate the kish graphite (Id.);
ii. Thermally expanding the intercalated graphite at 1050 C under Ar for ten minutes (Wu-2 at 494 R col) and then cooled down;
iii. Exfoliating the expanded kish graphite by ultrasonication at 40 C for 2 hours (Id.); and
iv. Separating the unexfoliated kish graphite from the exfoliated kish graphite to obtain the pristine product (Id.) via centrifugation.
As to claim 32, Wu-2 discloses a single layer graphene obtained by the method of claim 17 (Wu-2 at 496 R col), while the O, N, and H content is not expressly stated, given the same C1 spectra as pristine graphene as discussed supra and shown in “Fig. 3”, the same final product is expected with an < content less than 5%, N content less than 5%, and an H content less than 0.5% though the Office cannot test for this (See MPEP 2112 V).

Claims 17, 19-24, 27, 29 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over “Preparation of Kish graphite-based graphene nanoplatelets by GIC (graphite intercalation compound) via process” to An et al. (hereinafter, “An at __”; cited and provided by applicants) in view of CN102431998 to Wu.

A) Providing kish graphite (An at “Fig. 1”);
B) Pre-treating the kish graphite (Id.);
C) Synthesizing the pristine graphene from the kish graphite comprising:
	i. Intercalating the kish graphite with sulfuric acid (An at 58 L col);
	ii. Thermally expanding the intercalated kish graphite (Id.);
	iii. Exfoliating the expanded kish graphite by ultrasonication (An at 58 R col).
However, An does not expressly state the separation of unexfoliated and exfoliated graphite, usage of nitrate salts, and a heating temperature of >600 C to expand the GIC.
Wu in a method of making “high purity” (also meeting the broadest reasonable interpretation of pristine) graphene (Wu at 1) comprising intercalating the kish graphite with sulfuric acid and a nitrate salt (ammonium nitrate, Wu at [0015]-[0016] & “Example 8”), heating it to a temperature of 800-1000 C (which overlaps the range claimed such that a prima facie case of obviousness exists, see MPEP 2144.05; Wu at [0019]), separating the unexfoliated and exfoliated (Wu at 16, though in both cases separation of the desired product is an obvious expedient one of ordinary skill in the art would utilize).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of An in view of the nitrate addition of Wu. The teaching or suggested motivation in doing so being increased production of a higher amount of monolayer graphene (Wu at [0031]).
As to claim 24, the intercalation is performed for 0.25-2 minutes (Wu at [0019], which overlaps that range instantly claimed).
As to claim 27, sonication is performed for 6-24 hours (Wu at [0017]).

Concerning claim 32, given application of the same method of making, the product of monolayer (Wu at [0023]) pristine graphene having O content <5, N content <5, and H content <0.5 atomic percent would be expected, especially as Wu discloses an O content of 1.63% (Wu at [0013]).

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over An and Wu as applied to claim 17 above, and further in view of “High quality, low oxygen content and biocompatible graphene nanosheets obtained by anodic exfoliation of different graphite types” to Munuera et al. (hereinafter, “Munuera at __”).
Regarding claims 25 and 26, neither An or Wu expressly state exposure of the intercalated and expanded graphite to expansion via mechanical (ultrasonication) exfoliation addition of a derivative of vitamin B2.
Munuera discloses in a method of making high quality graphene (Munuera at “Abstract”) addition of vitamin B2 (riboflavin-5, Munuera at 733 L col) dispersed in water (Id.).
Therefore it would have been obvious to one of ordinary skill in the art to perform the method of An and Wu in further view of the FMN dispersion of Munuera. The teaching or suggested motivation in doing so being increase in conductivity and increase in pristine production (Munuera at 733 R col).

Claims 28, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over An and Wu as applied to claims 27, 29 and 17 respectively, and in further view of “Production of Graphene Sheets by Direct Dispersion with Aromatic Healing Agents” to Zhang et al. (hereinafter, “Zhang at __”).
Regarding claims 30 and 31, neither An or Wu expressly state sonication in an ice bath or separation of unexfoliated aspects via centrifugation, decantation distillation or flotation.

Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of An and Wu in further view of the ice bath and centrifugation of Zhang. The teaching or suggested motivation in doing so being removal of unwanted reaction species (Id.).
As to claim 28, 2 hours of sonication is disclosed (Zhang at “Figure 1b”).

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Wu- as applied to claim 17 above, and further in view of Munuera.
Regarding claims 25 and 26, Wu-2 does not expressly state the addition of vitamin B2 during ultrasonication.
Munuera discloses in a method of making high quality graphene (Munuera at “Abstract”) addition of vitamin B2 (riboflavin-5, Munuera at 733 L col) dispersed in water (Id.).
Therefore it would have been obvious to one of ordinary skill in the art to perform the method of Wu-2 in further view of the FMN dispersion of Munuera. The teaching or suggested motivation in doing so being increase in conductivity and increase in pristine production (Munuera at 733 R col).

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 18, sieving of the kish graphite to <50 microns and >=50 microns, separating out the <50 micron, subjecting the >=50 to flotation and acid leaching at a rate of 0.25-1:1 of the kish graphite after the froth floatation.

Conclusion
Claims 17 and 19-32 are rejected. Claim 18 is objected to.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848. The examiner can normally be reached Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD M. RUMP
Primary Examiner
Art Unit 1759



/RICHARD M RUMP/Primary Examiner, Art Unit 1759